Exhibit 10-1 AGREEMENT AND PLAN OF SHARE EXCHANGE THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the “Agreement”), is entered into as of 11th day of June 2010 , by and among, EXTREME HOME STAGING, INC., a publicly-owned Nevada corporation (“EXSG”), and Q LOTUS, INC., a Nevada corporation(“QLI”), sometimes hereinafter collectively referred to as the “Parties” and individually as a “Party.”) W I T N E S S E T H WHEREAS, EXSG is a publicly-owned Nevadacorporation with 7,339,999 shares of common stock, par value $0.0001 per share, issued and outstanding (the “EXSG Common Stock”) and is quoted on the Over the Counter Bulletin Board under the symbol “EXSG”. WHEREAS, the QLI Shareholders listed on Schedule I hereto own all of the issued and outstanding shares of the common stock of QLI (the “QLI Common Stock”). WHEREAS, the Parties desire that EXSG acquire all of the QLI Common Stock from the QLI Shareholders solely in exchange for an aggregate of 10,000,000 newly issued shares of common stock (the “Exchange Shares”) pursuant to the terms and conditions set forth in this Agreement. WHEREAS, immediately upon consummation of the Closing (as hereinafter defined), the Exchange Shares will be issued to the QLI Shareholders on a pro rata basis, in proportion to the ratio that the number of shares of QLI Common Stock held by such QLI Shareholder bears to the number of shares of QLI Common Stock held by all the QLI Shareholders as of the date of the Closing. WHEREAS,following the Closing, QLI will become a wholly-owned subsidiary of EXSG and the Exchange Shares will represent approximately fifty eight percent (58%) of the total outstanding shares of Common Stock of EXSG. WHEREAS, the Parties intend that the transaction contemplated herein (the “Transaction”) qualify as a reorganization and tax-free exchange under Section 368(a) of the Internal Revenue Code of 1986, as amended. NOW THEREFORE, on the stated premises and for and in consideration of the foregoing recitals which are hereby incorporated by reference, the mutual covenants and agreements hereinafter set forth and the mutual benefits to the Parties to be derived herefrom and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the Parties hereto agree as follows: ARTICLE I PLAN OF EXCHANGE 1.1The Exchange.At the Closing (as hereinafter defined), each share of QLI Common Stock issued and outstanding immediately prior to the Closing Date (1,000,000 shares in aggregate) shall be exchanged for 10 shares of EXSG Common Stock.The aggregate number of shares of EXSG Stock exchanged for the QLI Shares pursuant to this Agreement shall be 10,000,000.From and after the Closing Date, the QLI Shareholders shall no longer own any shares of QLI Common Stock, and the stock certificates formerly representing shares of QLI Common Stock shall represent the pro rata portion of the Exchange Shares issuable in exchange therefor pursuant to this Agreement.Any fractional shares that would result from such exchange will be rounded up to the next highest whole number. 1.2No Dilution.EXSG shall neither effect, nor fix any record date with respect to, any stock split, stock dividend, reverse stock split, recapitalization, or similar change in the EXSG Stock between the date of this Agreement and the Effective Time. 1.3Closing.
